USCA4 Appeal: 21-7628      Doc: 8        Filed: 07/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7628


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DERRICK RONDELL BATTLE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:16-cr-00108-TDC-1)


        Submitted: June 29, 2022                                            Decided: July 25, 2022


        Before NIEMEYER and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Derrick Rondell Battle, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7628      Doc: 8        Filed: 07/25/2022     Pg: 2 of 2




        PER CURIAM:

               Derrick Rondell Battle appeals from the district court’s orders denying his motion

        for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

        First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and his

        subsequent motions for reconsideration. Upon review of the record, we discern no abuse

        of discretion in the district court’s determination that the pertinent 18 U.S.C. § 3553(a)

        factors weighed against compassionate release. See United States v. Kibble, 992 F.3d 326,

        329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct. 383 (2021).

        Accordingly, we affirm the district court’s orders. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2